DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because of undue length (i.e. exceeds 150 words).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fudemoto et al. (US 2015/0056398), Matsuda et al. (JP 2003-104005, see updated machine translation provided) (of record), and any one of Segawa et al. (JP 2006-218889, see machine translation) and/or Jeong (US 2016/0031266).

0C to 3500C, which falls within and overlaps with the claimed range of 1400C or higher. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the melting point of the resin contained as a main component in a resin material constituting a side portion. 
Fudemoto further discloses that a thermoplastic resin material having different characteristics may be employed for each of the sites of the tire case 17 (such as the side portions 14, the crown portion 16 and the bead portions 12) ([0179]). However, Fudemoto does not expressly recite that the tire frame may be composed of a plurality of resin materials. 
Matsuda teaches a tire comprising a tire skeleton (i.e. frame) (Fig. 2: 4) that includes a plurality of polymer material layers (Fig. 2: 4A, 4B, 4C, 4D, 4E, 4F, 4G) having different Young’s moduli ([0005], [0013]). In this manner, the tire manufacturing process can be simplified as compared with the conventional case, and the manufacturing cost including the material cost can be significantly reduced ([0006]). When a plurality of types of polymer material are used in the tire frame, the rigidity distribution in the tire meridian cross section is appropriately distributed based on the combination of the plurality of types of polymer materials ([0008]). By forming such a rigidity distribution, it is possible to improve the ground contact shape in the standard pneumatically filled state ([0008]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Fudemoto in order to provide the tire frame composed of a plurality of resin materials so as to simplify 
As stated above, Fudemoto discloses that a thermoplastic resin material having different characteristics may be employed for each of the sites of the tire case 17 (such as the side portions 14, the crown portion 16 and the bead portions 12) ([0179]). In other words, material with different characteristics (i.e. hardness) may be employed at different components (i.e. the two side portions). However, Fudemoto does not expressly recite that an Asker D hardness Ho of a side portion of the tire frame, which side portion is to be located on an outer side in a vehicle width direction when the tire is mounted on a vehicle, is lower than an Asker D hardness Hi of a side portion of the tire frame, which side portion is to be located on an inner side in the vehicle width direction when the tire is mounted on the vehicle. 
Segawa teaches a tire comprising side portions, wherein a side portion located on an outer side in a vehicle width direction when the tire is mounted on a vehicle has a hardness that is lower than a hardness of a side portion located on an inner side in the vehicle width direction when the tire is mounted on the vehicle ([0009], [0026]). Thus, it is possible to reduce the mass of the tire, decrease the rolling resistance during normal driving, and improve the riding comfort during normal driving ([0010], [0012], [0024]-[0025]). While Segawa teaches a runflat tire rather than a tire frame of resin material, one of ordinary skill in the art would readily recognize that the same advantages would be applicable and beneficial to the tire of Fudemoto as well. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Fudemoto in order to provide the side portion located on the outer side in the vehicle width direction when the tire is mounted on the vehicle with a hardness that is lower than a hardness of the side portion located on the inner side in the vehicle width direction when the tire is mounted on the vehicle so as to reduce the mass of the tire, 
Additionally or alternatively, Jeong teaches a tire comprising side portions, wherein a side portion located on an outer side in a vehicle width direction when the tire is mounted on a vehicle has a modulus that is lower than a modulus of a side portion located on an inner side in the vehicle width direction when the tire is mounted on the vehicle ([00017], [0045]). In this manner, the tire is capable of effectively securing excellent durability performance and fuel efficiency, as well as enhanced driving performance ([0009]). One of ordinary skill in the art would readily recognize that having a lower modulus on one side would also correspond to having a lower hardness on said side. Moreover, while Jeong does not expressly teach a tire frame of resin material, one of ordinary skill in the art would readily recognize that the same advantages would be applicable and beneficial to the tire of Fudemoto as well. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Fudemoto in order to provide the side portion located on the outer side in the vehicle width direction when the tire is mounted on the vehicle with a modulus (i.e. hardness) that is lower than a modulus (i.e. hardness) of the side portion located on the inner side in the vehicle width direction when the tire is mounted on the vehicle so as to effectively secure excellent durability performance and fuel efficiency, as well as enhanced driving performance, as taught by Jeong. 
Furthermore, Segawa further teaches that the rubber hardness is measured according to the durometer hardness test (Type A) of JIS K 6253 ([0009]), however, does not expressly teach an Asker D hardness. Similarly, Jeong is also silent as to how the modulus (i.e. hardness) is measured. Nevertheless, one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize that any form or manner of measurement for the hardness (i.e. Asker D, Type A, etc.) would result in the side portion located on the outer side in the vehicle width direction when the tire is mounted on the vehicle with a hardness that is lower than a hardness of the side portion located on the inner side 

Regarding claim 2, as discussed above in claim 1, modified Fudemoto discloses that the hardness, and thereby an Asker D hardness, of the side portion of the tire frame on the outer side may be lower than that of the side portion on the inner side. While modified Fudemoto does not explicitly disclose the value for the Asker D hardness Ho or the Asker D hardness Hi, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for each said hardness. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the Asker D hardness Ho and the Asker D hardness Hi. 



Regarding claim 4, Fudemoto further discloses that the tire frame may be composed of two or more resin materials ([0030]-[0036]), which falls within and overlaps with the claimed range of no more than three resin materials. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the number of resin materials composed in the tire frame. 

Regarding claim 5, Fudemoto further discloses that each of the plurality of resin materials may contain a thermoplastic polyamide resin, a thermoplastic polyester resin, or a thermoplastic polyurethane resin, as a main component ([0036]).

Regarding claim 6, Fudemoto further discloses the tire frame may be composed of two or more resin materials containing resins of a same type, as main components ([0030]-[0036]).

Regarding claim 7, Fudemoto further discloses a reinforcing cord member (Fig. 3: 26), which is wound on an outer side of the tire frame (Fig. 3: 17) in a tire radial direction, along a tire circumferential direction ([0185], [0196]).
As discussed above in claim 1, modified Fudemoto discloses that the hardness, and thereby an Asker D hardness, of the side portion of the tire frame on the outer side may be lower than that of the side portion on the inner side. While modified Fudemoto does not explicitly disclose the value for the 

Regarding claim 8, Fudemoto further discloses that the tire frame may be composed of two or more resin materials ([0030]-[0036]), which falls within and overlaps with the claimed range of no more than three resin materials. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the number of resin materials composed in the tire frame. 
As discussed above in claim 1, modified Fudemoto discloses that the hardness, and thereby an Asker D hardness, of the side portion of the tire frame on the outer side may be lower than that of the side portion on the inner side. While modified Fudemoto does not explicitly disclose the value for the Asker D hardness Ho or the Asker D hardness Hi, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for each said hardness. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the Asker D hardness Ho and the Asker D hardness Hi.


As discussed above in claim 1, modified Fudemoto discloses that the hardness, and thereby an Asker D hardness, of the side portion of the tire frame on the outer side may be lower than that of the side portion on the inner side. While modified Fudemoto does not explicitly disclose the value for the Asker D hardness Ho or the Asker D hardness Hi, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for each said hardness. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the Asker D hardness Ho and the Asker D hardness Hi.

Regarding claim 10, Fudemoto further discloses the tire frame may be composed of two or more resin materials containing resins of a same type, as main components ([0030]-[0036]).
As discussed above in claim 1, modified Fudemoto discloses that the hardness, and thereby an Asker D hardness, of the side portion of the tire frame on the outer side may be lower than that of the side portion on the inner side. While modified Fudemoto does not explicitly disclose the value for the Asker D hardness Ho or the Asker D hardness Hi, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for each said hardness. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the Asker D hardness Ho and the Asker D hardness Hi.

Regarding claim 11, Fudemoto further discloses a reinforcing cord member (Fig. 3: 26), which is wound on an outer side of the tire frame (Fig. 3: 17) in a tire radial direction, along a tire circumferential direction ([0185], [0196]).
Fudemoto further discloses that the tire frame may be composed of two or more resin materials ([0030]-[0036]), which falls within and overlaps with the claimed range of no more than three resin materials. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the number of resin materials composed in the tire frame.

Regarding claim 12, Fudemoto further discloses a reinforcing cord member (Fig. 3: 26), which is wound on an outer side of the tire frame (Fig. 3: 17) in a tire radial direction, along a tire circumferential direction ([0185], [0196]). 
Fudemoto further discloses that each of the plurality of resin materials may contain a thermoplastic polyamide resin, a thermoplastic polyester resin, or a thermoplastic polyurethane resin, as a main component ([0036]).

Regarding claim 13, Fudemoto further discloses a reinforcing cord member (Fig. 3: 26), which is wound on an outer side of the tire frame (Fig. 3: 17) in a tire radial direction, along a tire circumferential direction ([0185], [0196]). 
Fudemoto further discloses the tire frame may be composed of two or more resin materials containing resins of a same type, as main components ([0030]-[0036]).


Fudemoto further discloses that each of the plurality of resin materials may contain a thermoplastic polyamide resin, a thermoplastic polyester resin, or a thermoplastic polyurethane resin, as a main component ([0036]).

Regarding claim 15, Fudemoto further discloses that the tire frame may be composed of two or more resin materials ([0030]-[0036]), which falls within and overlaps with the claimed range of no more than three resin materials. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the number of resin materials composed in the tire frame.
Fudemoto further discloses the tire frame may be composed of two or more resin materials containing resins of a same type, as main components ([0030]-[0036]).

Regarding claim 16, Fudemoto further discloses the tire frame may be composed of two or more resin materials containing resins of a same type, as main components ([0030]-[0036]). 
Fudemoto further discloses that each of the plurality of resin materials may contain a thermoplastic polyamide resin, a thermoplastic polyester resin, or a thermoplastic polyurethane resin, as a main component ([0036]).

Regarding claim 17, Fudemoto further discloses a reinforcing cord member (Fig. 3: 26), which is wound on an outer side of the tire frame (Fig. 3: 17) in a tire radial direction, along a tire circumferential direction ([0185], [0196]).
Fudemoto further discloses that the tire frame may be composed of two or more resin materials ([0030]-[0036]), which falls within and overlaps with the claimed range of no more than three resin materials. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the number of resin materials composed in the tire frame. 
As discussed above in claim 1, modified Fudemoto discloses that the hardness, and thereby an Asker D hardness, of the side portion of the tire frame on the outer side may be lower than that of the side portion on the inner side. While modified Fudemoto does not explicitly disclose the value for the Asker D hardness Ho or the Asker D hardness Hi, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for each said hardness. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the Asker D hardness Ho and the Asker D hardness Hi.

Regarding claim 18, Fudemoto further discloses a reinforcing cord member (Fig. 3: 26), which is wound on an outer side of the tire frame (Fig. 3: 17) in a tire radial direction, along a tire circumferential direction ([0185], [0196]). 

As discussed above in claim 1, modified Fudemoto discloses that the hardness, and thereby an Asker D hardness, of the side portion of the tire frame on the outer side may be lower than that of the side portion on the inner side. While modified Fudemoto does not explicitly disclose the value for the Asker D hardness Ho or the Asker D hardness Hi, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for each said hardness. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the Asker D hardness Ho and the Asker D hardness Hi.

Regarding claim 19, Fudemoto further discloses a reinforcing cord member (Fig. 3: 26), which is wound on an outer side of the tire frame (Fig. 3: 17) in a tire radial direction, along a tire circumferential direction ([0185], [0196]). 
Fudemoto further discloses the tire frame may be composed of two or more resin materials containing resins of a same type, as main components ([0030]-[0036]).
As discussed above in claim 1, modified Fudemoto discloses that the hardness, and thereby an Asker D hardness, of the side portion of the tire frame on the outer side may be lower than that of the side portion on the inner side. While modified Fudemoto does not explicitly disclose the value for the Asker D hardness Ho or the Asker D hardness Hi, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for each said hardness. Absent unexpected results, case law holds that discovering 

Regarding claim 20, Fudemoto further discloses that the tire frame may be composed of two or more resin materials ([0030]-[0036]), which falls within and overlaps with the claimed range of no more than three resin materials. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the number of resin materials composed in the tire frame.
Fudemoto further discloses that each of the plurality of resin materials may contain a thermoplastic polyamide resin, a thermoplastic polyester resin, or a thermoplastic polyurethane resin, as a main component ([0036]).
As discussed above in claim 1, modified Fudemoto discloses that the hardness, and thereby an Asker D hardness, of the side portion of the tire frame on the outer side may be lower than that of the side portion on the inner side. While modified Fudemoto does not explicitly disclose the value for the Asker D hardness Ho or the Asker D hardness Hi, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for each said hardness. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the Asker D hardness Ho and the Asker D hardness Hi.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749